       Case 5:21-cv-00009-FB-ESC Document 52 Filed 06/15/21 Page 1 of 7


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


MARIA D. MOYA,                                   §
                                                 §
                   Plaintiff,                    §                 SA-21-CV-00009-FB
                                                 §
vs.                                              §
                                                 §
ALLSTATE FIRE AND CASUALTY                       §
INSURANCE COMPANY,                               §
                                                 §
                   Defendant.                    §

                                             ORDER

       Before the Court in the above-styled cause of action is Plaintiff’s Renewed Motion to

Compel [#33]. This case was referred to the undersigned for all pretrial proceedings on February

4, 2021, and the undersigned has authority to issue this non-dispositive order pursuant to 28

U.S.C. § 636(b)(1)(A). The Court held a hearing on the motion on June 11, 2021, at which

counsel for all parties appeared via videoconference. At the close of the hearing, and after

considering Plaintiff’s motion, the response and reply thereto [#41, #42], the parties’ Advisory

[#46], and the arguments of counsel at the hearing, the Court issued certain oral rulings, which it

now memorializes with this written Order. For the reasons that follow, the Court will grant in

part and deny in part the motion.

                                         I. Background

       This is a first-party insurance dispute over underinsured motorist benefits (“UIM”).

Plaintiff Maria D. Moya had a collision with Melody Rose Shaddox on September 4, 2019, in

San Antonio, Texas. Ms. Shaddox rear-ended Plaintiff’s vehicle, and Plaintiff contends Shaddox

was solely responsible for the accident. As a result of the collision, Plaintiff claims she suffered

serious bodily injuries. Ms. Shaddox possessed only $50,000 in auto liability insurance benefits

at the time of the crash, which she tendered to Plaintiff. Because Plaintiff’s damages from her
                                                 1
       Case 5:21-cv-00009-FB-ESC Document 52 Filed 06/15/21 Page 2 of 7


injuries allegedly exceed $50,000, she filed a claim with her insurer, Defendant Allstate Fire and

Casualty Insurance Company (“Allstate”). Allstate refused to pay the claim.

       Plaintiff filed this suit in state court on March 6, 2020, alleging Ms. Shaddox’s

negligence with respect to the accident and seeking a declaratory judgment against Allstate that

Allstate owes Plaintiff benefits under the UIM motorist policy it issued. (Orig. Pet. [#1-3].)

Allstate removed the case to federal court, and after removal, the Court denied Plaintiff’s motion

to remand, concluding that the face of Plaintiff’s First Amended Petition established that the

amount in controversy had been satisfied and that the Court has diversity jurisdiction over this

case. The Court also denied Allstate’s 12(c) motion for judgment on the pleadings, finding that

Allstate was not entitled to dismissal of any of the claims in Plaintiff’s Second Amended

Complaint, which is now the live pleading in this action.

       The Second Amended Complaint contains a claim for declaratory judgment, as well as

extracontractual claims arising under Chapters 541 and 542 of the Texas Insurance Code.

(Second Am. Compl. [#15].) Plaintiff’s declaratory judgment claim asks the Court to determine

whether the UIM contract is valid and enforceable and to determine the amounts owed by

Allstate to Plaintiff under the UIM policy she purchased.            (Id. at ¶ 10.)     Plaintiff’s

extracontractual claims allege Allstate engaged in unfair settlement practices, failed to engage in

a good faith settlement of Plaintiff’s claim, and made certain material misrepresentations in

violation of the Deceptive Trade Practices Act (“DTPA”). (Id. at ¶¶ 11–13.) Plaintiff seeks

actual and treble damages under the Texas Insurance Code, alleging Allstate’s knowing violation

of the Code. (Id. at ¶¶ 15–16.)

       Allstate thereafter moved to abate Plaintiff’s extracontractual claims, arguing that

abatement is required under prevailing case law, as these claims are contingent upon Plaintiff

first establishing her legal entitlement to UIM benefits. The Court abated the extracontractual

                                                2
       Case 5:21-cv-00009-FB-ESC Document 52 Filed 06/15/21 Page 3 of 7


claims but without formally bifurcating or severing these claims from Plaintiff’s declaratory

judgment cause of action. Plaintiff has now filed a motion to compel discovery from Allstate.

                                           II. Analysis

       Plaintiff’s motion asks the Court to compel Allstate to respond more fully to certain

interrogatories and requests for production, to order Allstate to disclose all persons with

knowledge of any relevant fact related to Plaintiff’s claims and Allstate’s defenses, and to order

Allstate to present a corporate representative for deposition in accordance with Federal Rule

Civil Procedure 30(b)(6). Prior to and at the Court’s hearing, the parties were able to resolve

some of their disputes without Court intervention. For example, Allstate has agreed to respond

to Interrogatory 11 by providing Plaintiff with all the names of those involved in the processing

of Plaintiff’s claim.    The parties have not yet resolved their disputes with respect to

Interrogatories 14, 15, and 16, or with respect to Requests for Production 4, 5, 6, 7, and 10, as

well as the request for a Rule 30(b)(6) deposition.

       The crux of the parties’ remaining dispute is whether Plaintiff should be permitted

conduct discovery regarding any of Plaintiff’s extracontractual claims arising under the Texas

Insurance Code (which the undersigned previously abated) or whether Plaintiff should be limited

only to discovery pertaining to her declaratory judgment action. Plaintiff argues, as she did in

her response to Allstate’s motion to abate, that there are three categories of claims: (1) the

declaratory judgment claim seeking a determination of whether Plaintiff is entitled to UIM

benefits under the policy at issue; (2) the extracontractual claims regarding Allstate’s alleged

failure to engage in a good faith settlement of Plaintiff’s claims; and (3) the extracontractual

claims regarding Allstate’s alleged fraudulent misrepresentations regarding the UIM benefits

Plaintiff purchased.




                                                 3
        Case 5:21-cv-00009-FB-ESC Document 52 Filed 06/15/21 Page 4 of 7


       As previously discussed in the Order abating Plaintiff’s extracontractual claims, an

“insured cannot recover policy benefits for an insurer’s statutory violation if the insured does not

have a right to those benefits under the policy.” USAA Texas Lloyds Co. v. Menchaca, 545

S.W.3d 479, 490 (Tex. 2018). An “insurer is under no contractual duty to pay benefits until the

insured obtains a judgment establishing the liability and underinsured status of the [tortfeasor]

motorist.” Brainard v. Trinity Universal Ins. Co., 216 S.W.3d 809, 818 (Tex. 2006).

       Acknowledging this precedent, Plaintiff argues that only category two is dependent on a

judgment of entitlement to UIM benefits under Texas law. Plaintiff argues that category three

asserts an independent injury separate and apart from the denial of her insurance claim—the

payment of years of premiums on a policy the terms of which Allstate misrepresented—and is

therefore not predicated on a right to recover policy benefits in this instance. Plaintiff therefore

believes that even though the Court abated both categories of extracontractual claims and limited

the first phase of litigation to whether Plaintiff is entitled to UIM benefits related to her accident

with Ms. Shaddox, she should nevertheless be permitted to conduct discovery that pertains to

category three.

       Although the Court agrees that there are indeed three categories of claims, and that the

third category is alleged to be be predicated on an independent injury, the Court has already

ordered that all extracontractual claims be abated while the parties litigate Plaintiff’s contractual

right to UIM benefits through her declaratory judgment claim. Plaintiff conceded at the hearing

that she is asking the Court to reconsider its ruling abating both the second and third categories

of claims and lift the abatement with regard to the third category and allow discovery to proceed

on those claims. The Court declines to do so and incorporates by reference the reasons for

abatement articulated in that Order.




                                                  4
        Case 5:21-cv-00009-FB-ESC Document 52 Filed 06/15/21 Page 5 of 7


       But even if the second and third categories of claims were not abated, the Court would

still phase discovery in this case pursuant to its inherent case management authority. “A district

court has broad powers of case management, including the power to limit discovery to relevant

subject matter and to adjust discovery as appropriate to each phase of litigation.” Vivid Techs.,

Inc. v. Am. Sci. & Engr., Inc., 200 F.3d 795, 803–04 (Fed. Cir. 1999) (citing Fed.R.Civ.P. 16(b),

(c); 26(b); 42(b)). “When a particular issue may be dispositive, the court may stay discovery

concerning other issues until the critical issue is resolved.” Id. (citing 8 Charles Alan Wright &

Richard L. Marcus, Federal Practice & Procedure § 2040, at 521 (2d ed.1994) (citing

cases)). Allowing Plaintiff to conduct discovery on the first and third categories of claims

together, rather than limiting discovery to the declaratory judgment issue in the first phase, does

not promote judicial efficiency. Once Plaintiff’s declaratory judgment claim has been decided,

Plaintiff will have the opportunity to either proceed with discovery on both sets of

extracontractual claims (if Plaintiff was entitled to UIM benefits) or to argue to the Court why

the third category of claims should not be dismissed even though Plaintiff was not entitled to

UIM benefits stemming from her accident with Ms. Shaddox.

       In light of the foregoing, the Court will deny Plaintiff’s motion to compel as to

Interrogatories 14, 15, and 16 and Requests for Production 6 and 7 because these questions

concern Plaintiff’s extracontractual claims, which are currently abated. The only discovery that

shall proceed at this time is discovery related to whether Plaintiff is entitled to UIM benefits, i.e.,

whether she suffered damages in excess of Ms. Shaddox’s insurance coverage.

       As to Requests for Production 4 and 5, the Court finds that the privilege logs and

disclosures already provided by Allstate are sufficient. The Court will, however, take Request

for Production 10, which concerns Allstate’s invocation of the work-product privilege, under

advisement and direct the parties to provide the Court with additional briefing on this issue.

                                                  5
        Case 5:21-cv-00009-FB-ESC Document 52 Filed 06/15/21 Page 6 of 7


       The Court will grant the motion to compel with respect to Plaintiff’s request for a

corporate representative deposition but limit the deposition to the topic of Allstate’s defense to

declaratory action and to confirm that Allstate does not have any independent knowledge on the

extent of Plaintiff’s damages. This deposition may not explore the factual bases of Allstate’s

defenses to Plaintiff’s extracontractual claims.

       Finally, the Court will order the parties to confer on scheduling recommendations to

govern this initial phase of the case, including deadlines for expert disclosures, a mediation

deadline, and deadlines for discovery and dispositive motions associated with Plaintiff’s

declaratory judgment claim. After all scheduling order deadlines have expired in this first phase

of litigation, the Court will set a status conference to address deadlines necessary to govern the

next phase of the litigation.   IT IS THEREFORE ORDERED that Plaintiff’s Renewed

Motion to Compel [#33] is GRANTED IN PART AND DENIED IN PART as set forth herein.

       IT IS FURTHER ORDERED that the parties file any supplemental briefing pertaining

to Request for Production 10 and the work-product privilege on or before June 18, 2021.

       IT IS FURTHER ORDERED that the parties confer on scheduling order deadlines for a

first phase of this case pertaining to Plaintiff’s declaratory judgment claim and submit proposed

scheduling recommendations on or before June 25, 2021, as set forth in the attached form.

       SIGNED this 15th day of June, 2021.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                   6
       Case 5:21-cv-00009-FB-ESC Document 52 Filed 06/15/21 Page 7 of 7


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


MARIA D. MOYA,                                    §
                                                  §
                   Plaintiff,                     §                 SA-21-CV-00009-FB
                                                  §
vs.                                               §
                                                  §
ALLSTATE FIRE AND CASUALTY                        §
INSURANCE COMPANY,                                §
                                                  §
                   Defendant.                     §


                            SCHEDULING RECOMMENDATIONS

        The parties recommend that the following deadlines be entered in the scheduling order to
control the course of this case:

        1. All parties asserting claims for relief shall file their designation of testifying experts
and shall serve on all parties, but not file the materials required by FED. R. CIV. P. 26(a)(2)(B)
by ___________________. Parties resisting claims for relief shall filed their designation of
testifying experts and shall serve on all parties, but not file the materials required by FED. R.
CIV. P. 26(a)(2)(B) by __________________. All designations of rebuttal experts shall be
designated within 14 days of receipt of the report of the opposing expert.

        2. An objection to the reliability of an expert’s proposed testimony under Federal Rule of
Evidence 702 shall be made by motion, specifically stating the basis for the objection and
identifying the objectionable testimony, within ____ days of receipt of the written report of the
expert’s proposed testimony, or within ____ days of the expert’s deposition, if a deposition is
taken, whichever is later.

       3. The parties shall complete all discovery on or before _______________. Counsel may
by agreement continue discovery beyond the deadline, but there will be no intervention by the
Court except in extraordinary circumstances, and no trial setting will be vacated because of
information obtained in post-deadline discovery.

       4. All dispositive motions shall be filed no later than __________________. Dispositive
motions as defined in Local Rule CV-7(c) and responses to dispositive motions shall be limited
to _________ pages in length.

       5. The parties shall mediate this case on or before ______________.




                                                 7
